NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

WILLIE J. PUGH,                      )
                                     )
               Appellant,            )
                                     )
v.                                   )         Case No. 2D17-4848
                                     )
WILMINGTON SAVINGS FUND              )
SOCIETY FSB, d/b/a Christiana Trust, )
not individually but as trustee for  )
Premium Mortgage Acquisition Trust,  )
and FLORENCE R. PUGH,                )
                                     )
               Appellees.            )
________________________________ )

Opinion filed May 15, 2019.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Willie J. Pugh, pro se.

No appearance for Appellee Florence R.
Pugh.

Adam A. Diaz and Roy A. Diaz of SHD
Legal Group P.A., Fort Lauderdale, for
Appellee Wilmington Savings Fund
Society FSB.


PER CURIAM.


              Affirmed.


NORTHCUTT, SILBERMAN, and ROTHSTEIN-YOUAKIM, JJ., Concur.